Case 2:20-cv-03862-WDK-JC Document 9 Filed 08/06/20 Page 1 of 2 Page ID #:33
    Case 2:20-cv-03862-WDK-JC Document 9 Filed 08/06/20 Page 2 of 2 Page ID #:34

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

 Case No.       CV20-3862 WDK (JCx)                                 Date   August 6, 2020
 Title          G & G Closed Circuit Events, LLC v. Arax B. Bogosian et al


 Plaintiff's counsel is ordered to serve this minute order on all defendants within 48
                           hours from the date of this order.

         IT IS SO ORDERED.

                                                   Initials of Preparer          SMO




CV 90 (06/04)                       CIVIL MINUTES - GENERAL                            Page 2 of 2
